Exhibit 10.16 SCHEDULE OF INDEMNIFICATION AGREEMENTS FOR DIRECTORS In accordance with the Instructions to Item 601 of Regulation S-K, the Registrant has omitted filing the Indemnification Agreements for Directors by and between Rogers Corporation and the following Directors as exhibits to this Form 10-K because they are identical to the Form of Indemnification Agreement for Directors (the “Form Agreement”) by and between Rogers Corporation and certain Directors, which was filed as Exhibit 99.1 to the Registrant’s Current Report on Form 8-K on December 14, 2004. 1. Bruce D. Hoechner 2. Michael F. Barry 3. Peter C. Wallace 4. Gregory B. Howey 5. Eileen S. Kraus 6. William E. Mitchell 7. Robert G. Paul 8. Charles M. Brennan, III 9. Carol R. Jensen Dr. J. Carl Hsu Robert D. Wachob
